DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The currently presented claims as a whole have not been found either in one single or a combination of prior arts that teach applicants currently claimed invention of: A mobile robotic system, comprising: a mobile robotic device; one or more sensor assemblies, wherein the one or more sensor assemblies comprise one or more sensors; a processing device; and a non-transitory, computer-readable medium containing programming instructions configured to cause the processing device to: access a set of map data for an area within which the mobile robotic device will travel, wherein the set of map data includes information regarding positions of boundaries in the area, cause a transport assembly of the mobile robotic device to move the mobile robotic device in the area at a first speed of movement, collect data from the one or more sensors about the area as the mobile robotic device moves in the area, compare the data from the one or more sensors with the information regarding positions of boundaries in the area from the set of map data, and determine a degree of confidence in the data from the one or more sensors, wherein the degree of confidence represents a measurement of an extent to which the data from the one or more sensors matches the information regarding the positions of one or more boundaries in the area from the set of map data.  Thus the currently presented claims as a whole have been found to be allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664